Title: From Alexander Hamilton to James McHenry, 2 November 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. Nor. 2nd—99
          
          Col. Ogden has again requested the appointment of Cadet in his regiment for Mr. Josiah Wright. No other This young gentleman has been assisting in the recruiting business from since the fifteenth of May, and has rendered considerable service. It is therefore the wish of Col. Ogden that his appointment and emoluments should be considered as com having commenced at that time.
          I request that this may be speedily confirmed—
          with great respect
          Secrey of War—
        